Sanderson, J.
This is a bill in equity brought by a former salesman of the defendant for an accounting growing out of an agreement for employment.
The defendant was engaged in the business of manufacturing and selling a special kind of dry goods and, during the time covered by the matters in controversy, John R. Lankenau was its president, treasurer and general manager, owning or controlling all of its capital stock. The plaintiff’s employment covered the period from May 1,1920, to December 31, 1923. By agreement, before being sent to a master for an accounting, the case was submitted to a judge of the Superior Court for the limited purpose of determining what the terms of the contract were. The testimony heard by him is reported. He found that the defendant employed the plaintiff as a salesman, promising to pay him an amount equal to one third of the profits of the defendant’s business after deducting eight per cent on the capital invested by Lankenau in the business; that both the plaintiff and Lankenau were to have drawing accounts for stated amounts, but no salary or drawings by or for either of them were to be deducted as expenses from the gross income in computing the profits in which the parties were to share, and a settlement was to be made between them on these terms at the end of each calendar year, for the business of that year. He also found that, during the period of the plaintiff’s employment, Lankenau took for himself from the profits of the defendant, in addition to the drawings agreed upon, im creasingly large sums purporting to be salary, and deducted them as expenses of the business before computing the plaintiff’s one third of the profits. There was no vote of thé directors for any salary to Lankenau, and the plaintiff was not informed that these sums were being taken as salary or that they were being deducted from the profits before the *250plaintiff’s one third was determined. The annual statement of the defendant to the plaintiff did not disclose this information, although it appeared that the plaintiff could have discovered the fact by an examination of the books. The plaintiff was a director and clerk of the company during a part of the period of his employment.
The first question to be decided is, whether the judge was justified in reaching his conclusion as to the terms of the contract. The only part of this finding now in dispute is that relating to the manner in which salaries and drawings were to be treated in determining the profits to be divided. In this particular the finding was made upon conflicting testimony as to the terms of the oral contract of hiring. But the defendant contends that a letter, written in February, 1923, by Lankenau in behalf of the defendant and in response to a request from the plaintiff, and the testimony of the plaintiff concerning that letter, as matter of law required the judge to make a different finding. The letter was in the following terms: “In consideration of D. V. Stewart devoting his entire services to the John R. Lankenau Co., the said company agrees to pay to D. V. Stewart one-third of its net profits after deducting eight per cent on capital invested. It is further agreed that D. V. Stewart shall have a weekly drawing account, to be mutually agreed upon. This agreement to terminate Dec. 31, 1923.” The plaintiff testified in substance that this letter stated the relationship which had existed between the parties from the beginning; that he understood that he had been paid in accordance with its terms, and had been satisfied with the payments; that he could have examined the books but never did, and never knew that Lankenau deducted any salary before computing the net profits; and that he believed he was being paid one third of the profits determined in accordance with the oral contract. The letter in and of itself was not a contract between the parties, but was competent evidence to prove its terms. The judge would have been justified in finding that the parties were not undertaking and did not intend, when the letter was written, to change the terms of the agreement under which the plaintiff had been working, and *251that no consideration was then given for a new contract. See Parrot v. Mexican Central Railway, 207 Mass. 184, 194; Anagnosti v. Almy, 252 Mass. 492, 501; Torrey v. Adams, 254 Mass. 22, 26, 27.
The words “net profits” when used without qualification or explanation in a contract, have a fairly well established meaning in the law. Thurston v. Hamblin, 199 Mass. 151, 158. Stein v. Strathmore Worsted Mills, 221 Mass. 86. But they are not such words of art or of fixed legal meaning that they may not have varying significations depending upon the agreement of parties, which may define the sense in which they are used. Fuller v. Miller, 105 Mass. 103, 105. The judge could have found that the witness, in testifying concerning the letter, understood the words “net profits” to mean “profits” as that word was defined in the contract of employment. The different parts of his testimony in regard to this matter are not necessarily inconsistent.
The defendant contends that the plaintiff by accepting the annual payments in settlement has estopped himself from contending that further sums are now due. The master declined to rule on this question but found that in so far as this defence presented a question of fact there was no estoppel. If we assume that the questions argued are properly raised, we cannot say on this record that, as matter of law, the plaintiff has estopped himself from asserting his rights under his contract. Warren v. Hodge, 121 Mass. 106, 107. Augello v. Hanover Trust Co. 253 Mass. 160,167. The master found that the plaintiff did not know that the defendant was making up its yearly accounts upon the scheme actually employed, and that he accepted the sums sent him believing that he was being paid in accordance with his contract. We cannot say that as matter of law the plaintiff was bound to examine the books, or to have the-knowledge which such an examination would show; or that the acceptance of checks, under the circumstances, would be an accord and satisfaction. Williston, Contracts, § 1854. Grinnell v. Spink, 128 Mass. 25. McKay v. Myers, 168 Mass. 312, 315. Barber Asphalt Paving Co. v. Mullen, 220 Mass. 308, 311. Nor can it be said, as matter of law, that the plaintiff must be held *252to have the knowledge which a reading of the tax returns signed by him would have disclosed. Upon the facts found the plaintiff did not know when receiving payments of any dispute between the parties relating to the amount due him or to the terms of the contract, and these payments cannot be held to be settlements of disputed claims. Williston, Contracts, § 128. Harriman v. Harriman, 12 Gray, 341. Riggs v. Hawley, 116 Mass. 596.
There is no finding that the plaintiff intended to mislead the defendant or that the defendant has changed its position in any material respect because of the plaintiff’s acceptance of payments each year without objection.
The defendant excepted to the master’s report because, in determining the valuation of the assets at the termination of the plaintiff’s employment, he made no deduction from the book values as shown by inventory, and because of his failure to make certain findings relating to that matter. In our opinion the findings are sufficiently definite and comprehensive, and there is no reversible error in what has been included or omitted from the report on this issue. By his findings and by his denial of the defendant’s requests for changes in the valuations, the master has made it clear that he considered the valuations to be approximately correct. Stein v. Strathmore Worsted Mills, supra, page 89.
The defendant also excepted to the report because the master refused to allow to the defendant a deduction of eight per cent on the portion of the invested capital which was wrongfully withheld from the plaintiff and because he allowed the plaintiff interest on the money thus withheld. In these matters we find no error.
The defendant further excepted to the report because certain expenses, amounting to $931.48 and incurred in the settlement of an action brought by an architect for services rendered during the last year of the plaintiff’s employment, were not deducted from gross income before computing profits. The judge disallowed this item on the ground that all, or substantially all, of it was an expense incurred after the plaintiff’s employment had ceased. The delay in paying this claim was due to litigation and the master has found *253that the amount paid was a reasonable and proper expenditure. Inasmuch as this was a liability incurred in 1923, the amount of it should be deducted from gross income for that year before the profits are computed. Stein v. Strathmore Worsted Mills, supra, page 92. Daly v. Chapman Manuf. Co. 246 Mass. 118.
All questions argued have been considered and no reversible error is found except in the treatment of the item relating to services of the architect. Because of this error the case is remanded to the trial court for a restatement of the account for the year 1923 by allowing a deduction from gross earnings of $931.48 in addition to the deductions therefrom made by the trial judge in his statement of the account for that year, and by making the changes in the other items of that account and in the computation of the total amount due the plaintiff thereby rendered necessary; and for the modification of the final decree by striking out $14,921.70 and inserting in place thereof the amount thus found to be due the plaintiff; when so modified the decree is affirmed.

Ordered accordingly.